.   P.*
                                                               R-335



                T                     E
                                   TEXAS




          Hon. C. H. Covness               Opinion No. V-198
          State Auditor
          Austin, Texas                    Re: Patent fees to be
                                               charged by the Gen-
                                               eral Land Office
          Dear Sir:
                    1?erefer to your letter dated April 4, 1947,
          wherein you request the opinion of this department re-
          garding certain patent fees to be charged by the Gener-
          al Land Office.
                      Your question No. 1 is as follows:
                    '%hould increased acreage vested to
               an assignee of a land patent by virtue of
               a deed of acquittanceissued prior to pas-
               sage of Senate Bill No. 101, General and
               Special Laws of Texas, 49th Regular Ses-
               sion, 1945, have been subject to the same
               pro rata patent fee as provided by Senate
               Bill MO. 50, General Laws of Texas, 36th
               Regular Session?"
                    We answer this question in the negative. The
          Land Commissioner can charge only the fees provided by
          law. Art. 365, V. P. C. Senate Bill No. 50, General
          Laws of Texas, 36th Regular Session (Art. 3918, R. C. S.,
          1925) authorized and required the Commissionerof the
          General Land Office to charge certain fees. Patent fees
          were provided but no fee was provided for deeds of ac-
          quittance because no such deeds were then being issued.
                    House Bill No. 9, Acts 1939, Article 5421c-1,
          v. c. s    rovided for the execution by the Land Commis-
          sioner ok geeds of acquittauce,coreri the excess a-
          creage in titled or patented surveys. "a0 provisionwas
          made in such Act for a fee.
                    In 1945, Article 3918 was amended by Senate'
          Bill No, 101, Acts 49th Legislature,1945, p. 18. One
                                                            , .,




Bon. C. H. Cavness - Page 2                         V-198


purpose of such amendmentwas to provide for the elimina-
tion of certain fees and the addition of others. Specif-
ic provisionwas then made for deed of acquittancefees.
The emergent clause recites 'I.. . that there are now
services to %e performed by the General Land Office, for
which no statutory fees have been fixed." It is there-
fore our opinion that no statutory fees were fixed for
deeds of acquittance prior to the passage of Senate Bill
No. 101, and that deeds of acquittanceare not subject
to patent fees.
          We are of the further opinion that Senate Bill
No. 101 was a ratificationby the Legislature of the
prior action cf the Land Cexnissionerin requiring no
fees for deeds of acquittance.
          Your second question is:
          wShould a patent assigned in lieu of a
      rior issued incorrect patent which resulted
     ip the submissionof incorrect field notes
     by the original patent assignee, be subject
     to a patent fee as prescribedby Article
     3918, Vernon's Revised Ciril Statutes of
     Texas (S. B. ,No. 50, 36th Regular Seasion,
     1919, or S. B. No. ,101,49th Regular Su-
     81011,1945)?"
          We anmmr your question No. 2 In the negative.
We find ne fee prescribed by the statutes for issuance
of a corrected patent. The fee knewn as a "patent feoe
is not a filing fee. Since tho only anthorisodfee,      a
the patent fee, has been once paid in the correct-amount,
the Land Commissionerwould have no authority to collect
an additional patent fee upon the issuance of a corrected
patent. We are of the further opinion that the Land Com-
rissionerls constructionin accord with the above is en-
titled to great weight. Tolleson T. Rogsn, 73 S. Wr 520.
          Your question No. 3 reads:
         "Should the General Land Office re-
    qnire patent fees to be paid befere issu-
    ing patents for cemeteries churches and
    school houses as stipulatea under Article
    5406, R. C. S.?"
         We answer this question in the affirmative.
The omission in the 1925 revision of the phrase from the
Hon. C. H. Cavness - Page 3                         V-198


previous article requiring a patent fee would not exempt
;uc,"patents from the fee required in Article 3918, V.
 . .
                        SUMMARY
          1. The General Land Office is not
     required to collect pro rata patent fees
     for deeds of acquittance,and no fee was
     provided therefor prior to the 1945 amend-
     ment of Article 3918, R. C. S.
          2. A corrected patent is not subject
     to a patent fee where the original fee was
     paid in the correct amount.
          3. The General Land Office should
     require patentsfeesbefore issuing patents
     for cemeteries, churches and school houses
     as stipulatedunder Article 5406, R. C. S.
                                 Yours very truly




BHR:bt:erc




                              ATTORNEY GENEZAL